Citation Nr: 9902753	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Air 
Force from April 1969 to February 1970.

FINDING OF FACT

There is no competent medical evidence of record establishing 
a nexus between the veterans current left knee disability 
and service or any incident thereof.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left knee injury is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In July 1975 the veteran filed an initial claim for VA 
benefits for a spinal injury incurred in July 1969.  

The veterans service entrance examination, dated in March 
1969, indicated no abnormalities of the lower extremities, 
spine or other musculoskeletal.  On a report of medical 
history, completed on the same day, the veteran reported no 
history of recurrent back pain, bone or joint deformity, or 
trick or locked knee.  A history of bursitis of the 
right heel was noted, with use of corrective shoes, which was 
asymptomatic.

The service medical records showed treatment for the 
veterans left knee in April 1969.  Examination at that time 
was negative.  The veteran returned six days later in May and 
a notation of Knee  neg. was provided.  

In June 1969, the veteran complained of sharp pain of the 
left popliteal fossa of three months duration.  Examination 
revealed that two tendons of the hamstring were snapping on 
each other on extension of the knee.  The examiner noted no 
local tenderness and no pain in the knee.  A provisional 
diagnosis of subacute tendonitis was indicated.  X-ray 
examination was negative and the veteran was placed on a two-
week profile.  

In July 1969, the veteran was referred to the orthopedic 
clinic with complaints of low back pain.  X-ray examination 
showed multiple defects at L4, L5, and S1.  Impressions of 
spina bifida occulta at L4-L5, spondylolysis at L5-S1 with no 
spondylolisthesis, and acute lumbosacral strain were 
indicated. 

In July 1969, the veteran was placed on profile requiring 
none of the following:  crawling, stooping, running, jumping, 
prolonged standing or marching, strenuous physical activity, 
assignment requiring prolonged handling of heavy materials 
including weapons, overhead work, pull-ups, and push-ups.  
These limitations were indicated as permanent.  

A Medical Board report dated in December 1969 indicated 
diagnoses of spondylolysis at L-5, spina bifida occulta at L-
5 and S-1, and lumbosacral pain associated with a 
mechanically unstable lumbosacral spine.  The examiner noted 
painful joints in the shoulders during sleep and a fractured 
left clavicle at age 14 with no complications and no 
sequelae.  The veteran denied all other pertinent medical or 
surgical history.  The Medical Board recommended against 
retention in service and referred the veteran to the Physical 
Evaluation Board (PEB).  On a report of medical history, also 
completed in December 1969, the veteran indicated a history 
of trick or locked knee.  

A VA examination was conducted in September 1975.  A history 
of chronic low back pain and stiffness was indicated 
following a fall down a flight of stairs.  The examiner made 
no mention of any pain or objective symptomatology of the 
veterans left knee. 

The veteran was hospitalized in November 1976 for rotary 
instability of the left knee with retained posterior fragment 
of meniscus.  An arthrotomy of the right  knee with 
excision of the remnant of the medial meniscus, and a 
reconstruction of the medial collateral ligament of the 
right knee were performed.  The hospital records 
indicated an injury date in April 1976.  On admission, the 
veteran complained of pain in his left knee.  He indicated 
that he had surgery in May 1976 for torn cartilage.  The 
veteran sought treatment with Dr. A.J.S. in July 1976 and 
exhibited ½ inch atrophy of the left quadriceps.  

The record contains an undated letter from H.E.W. indicating 
that approval for surgery on the veteran was granted.  The 
letter indicated that the Arizona Industrial Accident 
Commission had found that an injury occurred on April 5, 
1976.  

By letter dated in February 1977, A.J.S., M.D. indicated that 
he had been treating the veteran since July 1976 and that he 
had performed reconstructive ligamentous procedures on the 
veterans knee in November 1976. 

A second VA examination was conducted in September 1977.  The 
veteran indicated that since the previous examination, he had 
had so much trouble with his knee that he had not given his 
back any medical attention with the exception of recommended 
exercises.  The examiner provided no examination or opinion 
with regard to the veterans knee.  A third VA examination 
was conducted in October 1978, again with no findings or 
opinion with regard to the veterans knee.  

In a statement, received in January 1978, the veteran stated 
that, while in service, he fell down a flight of stairs, 
causing severe pain in his back.  The veteran reported 
continuing back pain throughout service and since discharge.  
He did not indicate any pain or difficulties with his knee at 
that time.  

By letter dated in February 1980, T.H.T., M.D. indicated that 
the veteran was injured in April 1976 when he dropped about 
18 inches from a ladder.  Later that month the veteran 
underwent surgery to removed the medial cartilage, but the 
knee continued to bother him.  The veteran was referred to 
Dr. A.J.S. and underwent two more surgeries on his knee. 


The veteran was treated at the Desert Orthopedic Center in 
June 1994 with a history of significant problems with his 
left knee.  A history of ruptured anterior cruciate ligament 
and torn medial meniscus many years ago with subsequent 
surgery was noted.  

In August 1997, the veteran submitted a statement by J.G.K., 
who indicated that he had known the veteran since 1978.  
J.G.K. indicated that the veteran had limited abilities due 
to his back and knees and the veteran was no longer able to 
work in the construction trade.  The veteran also submitted a 
statement from G.L.C. who indicated that he was the office 
manager for one of the veterans employers and had observed 
him for eight years. The veteran submitted a statement from 
E.O., indicating that he had known the veteran for 30 years 
and recalled that he was extremely fit and mobile before his 
accident during service.  He stated that he had observed the 
veterans physical condition deteriorate since that time. 

In November 1997, the veteran was examined by R.R., M.D., who 
reported three surgical procedures on the left knee in 1972, 
1976 and 1978.   Dr. R.R. indicated a diagnosis, inter alia, 
of reflex and sensory abnormalities in the left lower 
extremity, secondary to multiple left knee surgeries.  

In a statement in support of his claim, received in March 
1998, the veteran stated that the original injury to his knee 
was during service.  He indicated that he was treated and not 
allowed to continue normal training.  He stated that the 
injury to his back occurred after the injury to his knee.  
The veteran reported that his on-the-job injury would not 
have been as serious if his knee were not in a weakened 
condition.  He indicated that he had dropped 12-16 inches as 
if taking a step down.  The veteran stated that he walked 
with a cane, provided by the VA.  He further indicated that 
his separation examination contained no mention of his knee 
condition due to the fact that his separation occurred as a 
result of an injury to his back.  

By letter, received in July 1998, the veteran indicated that 
he originally injured his knee during training at Lackland, 
Air Force Base and was put on limited duty until the swelling 
went down.  The veteran was then returned to duty.  He 
indicated that on subsequent occasions he was told to take 
some pills and return to duty.  

In July 1998, the veteran submitted the statement of J.A. who 
had known the veteran since 1962.  He stated that the veteran 
had no physical problems until his return from the Air Force, 
at which time he exhibited back and knee problems.  
J.A. stated that he had visited the veteran the previous year 
and noticed that he could not walk any distance without pain 
in his knee and back.  Also, in July 1998, the veteran 
submitted the statement of his brother who indicated that the 
veteran had no physical problems involving his knees or back 
prior to entering military service.  He indicated that the 
veteran was employed as a construction laborer as a teenager 
and had no trouble performing the heavy physical labor.  The 
veterans brother stated that following service, the veteran 
walked with a limp and was in constant pain from his knee and 
back injuries during service.  

The veteran also submitted a statement form his mother in 
July 1998.  She stated that the veteran was injured during a 
fall in basic training and injured his knee.  She indicated 
that he had no ailments or problems prior to service and was 
very active in sports in high school.  The veteran was 
involved in a second accident, which caused an injury to his 
back.  After release from service, the veteran had constant 
pain and was not able to be as physically active. 

At a hearing before an RO hearing officer in July 1998, the 
veteran testified that he originally injured his knee while 
in service.  He was told to stay off duty until the swelling 
went down and was given medication.  He stated that he 
continued to have problems with instability after this 
injury.  Transcript, p. 1.  The veteran testified that after 
service he continued to experience instability in his knee 
and was injured on-the-job due to his knee giving out.  
Transcript, pp. 2-3.  He indicated that he continued to fall 
on a biweekly basis due to instability.  The veteran 
underwent three surgeries for his knee. 



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Where a condition, noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran had a knee injury during 
service and whether his current knee disability is related to 
his period of military service involves a medical diagnosis 
or opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
he is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of disability or the 
etiology of his current disability.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

In the instant case, the veteran has submitted evidence of a 
current disability.  The Board notes that there is no 
evidence of manifestations of arthritis within the initial 
post-service year.

The veteran has also submitted evidence of an inservice left 
knee injury, although no residuals of that injury were noted 
on his separation medical examination.  The service medical 
records show treatment for the veterans left knee in April 
and May 1969.  In June 1969 he was placed on a two-week 
profile due to subacute tendonitis of the popliteal fossa.  
Examination showed no pain in the knee at that time.  The 
service medical records contain no further findings, opinions 
or diagnoses of any problems with the veterans left knee.  
Following his back injury in July 1969, the veteran was put 
on a permanent restrictive profile.  The Medical Board 
report, dated in December 1969 contained no history, 
complaints, findings, or diagnoses of any left knee problems.  
On his report of medical history, dated in December 1969, the 
veteran reported a history of trick or locked knee.  The 
examiner made no mention of knee pain.  

There is no competent medical evidence of record establishing 
a nexus between the veterans current left knee disability 
and any incident of service.  A VA examination for the 
veterans back was conducted in September 1975.  At that 
time, the veteran indicated no complaints of knee pain.  The 
veteran suffered an on-the-job injury to his left knee in 
April 1976 and on a second VA examination for the veterans 
back in September 1977, he reported that he had been focused 
on his knee condition.  The veterans hospitalization records 
for surgery in November 1976 indicated that the date of 
injury was in April 1976.  The records contain no mention of 
a history of injury or complaints of pain during service.  
The letter of Dr. A.J.S. in February 1977 made no mention of 
a history of injury in service.  The veteran filed a claim 
for VA benefits in July 1975 and made no mention of a knee 
injury or current knee pain due to a knee injury during 
service.  Dr. T.H.T. indicated that the veteran had injured 
his left knee in April 1976 when he dropped from a ladder.  
Dr. T.H.T. indicated no history of injury or complaints of 
pain of the left knee during service. 

The veterans representative argues that the veteran has 
shown a continuity of symptomatology sufficient to well 
ground his claim.  However, continuity of symptomatology, in 
itself, is not sufficient to establish a well-grounded claim.  
The veteran must also show competent evidence relating the 
present condition to that symptomatology.  The competent 
medical evidence of record relates the veterans 
symptomatology to the April 1976 injury and not to any 
incident of service.  





The veteran submitted several statements from friends and 
relatives indicating that prior to service he had no physical 
problems and following service he walked with a limp and had 
back and knee pain.  The record contains no evidence that any 
of these individuals have a medical degree or qualified 
medical experience.  Therefore, they are competent to provide 
evidence of observable symptoms including the veterans limp 
and complaints of pain, but they are not competent to 
indicate that these observable symptoms manifested a knee 
disability or that current knee problems are connected to any 
inservice injury.  The veteran stated that his April 1976 
injury would not have been as serious had the knee not been 
weakened by inservice injury.  The Board notes that no 
residuals of a knee injury were noted on separation medical 
examination and the veteran reported no pain in the left knee 
at the September 1975 VA examination, prior to his April 1976 
injury.  In addition, the veteran is not competent to provide 
such a conclusion, as there is no evidence of record that he 
has qualified medical experience or a medical degree.  
Without medical evidence of a nexus between an inservice 
incident and the veterans current disability, his claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).




ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
